Citation Nr: 1640967	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  03-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a left ring finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to June 1975 and November 1990 to April 1991.  He also had National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in April 2015.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran served on active duty, with service in Southwest Asia during the Persian Gulf War era.

2.  The competent and probative evidence of record shows that the Veteran's symptoms of pain and swelling in the left shoulder, left elbow, and left ring finger have been associated with diagnoses of significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger), which are not shown to be causally or etiologically related to any disease, injury, or incident during service; and therefore the pain in the left shoulder, left elbow, and left ring finger are not due to an undiagnosed illness attributable to the service in Southwest Asia during the Persian Gulf War era as they are attributable to known clinical diagnoses.  


CONCLUSIONS OF LAW

1.  Left shoulder pain is not a manifestation of signs or symptoms of a disorder due to undiagnosed illness; and is not due to a diagnosed disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  Left elbow pain is not a manifestation of signs or symptoms of a disorder due to undiagnosed illness; and is not due to a diagnosed disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  Left ring finger pain (and locking) is not a manifestation of signs or symptoms of a disorder due to undiagnosed illness; and is not due to a diagnosed disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 


The Board finds that VA has satisfied its duty to notify.  January 2002 and February 2002 letters, sent prior to the June 2002 rating decision, advised the Veteran of the evidence and information necessary to substantiate the claim for service connection for a left shoulder, left elbow, and left ring finger disability, including the provisions for substantiating claims based on Gulf War undiagnosed illness, and of his and VA's respective responsibilities in obtaining that evidence and information.  A January 2011 notice letter addressing claims for tenderness in joints, and fingers included the criteria for assigning disability ratings and effective dates.  The claim was subsequently readjudicated in a February 2016 supplemental statement of the case, thereby curing any timing notice deficiencies.

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records and National Guard records, and post-service VA and private treatment records have been obtained and considered.  The Board notes that the Veteran testified at the Board hearing as to receiving care from Hines VAMC possibly earlier than 1994.  See July 2013 Board hearing transcript, p. 4.  In response, the Board remanded the case for the RO to determine if there were any records from Hines VAMC prior to 1994.  After the RO's request for all medical records that pre-dated December 1994, Hines VAMC resubmitted treatment records for the Veteran, but again the earliest treatment record was dated in November 1994.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided VA examinations in January 2016.  The opinions were based on a review of the record, interviews with the Veteran, and physical examinations.  Moreover, those opinions offered clear conclusions with supporting data and reasoned medical explanations connecting.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board finds that the opinions of the VA examiner are sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the April 2015 remand requests by attempting to obtain any additional treatment records from the Hines VAMC dated prior to December 1994, obtaining updated VA treatment records, requesting that the Veteran identify any health care providers who treated him for the claimed disability and obtaining etiological opinions.  Therefore, no further action is necessary to develop the claim.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims for a left shoulder disability, left elbow disability, and left ring finger disability.  Here, during the hearing, the VLJ asked specific questions directed at identifying the criteria for service connection and sought to identify any pertinent evidence not currently associated with the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition the Veteran volunteered his treatment history and symptoms since service.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim. 

Service Connection

The Veteran contends that he incurred a left shoulder, left elbow, and left ring finger disability during service.  He noted on his claim in 2000 that he had continuous, progressive joint pain in the left shoulder and elbow, and severe pain and swelling in the left ring finger since 1994.  His personnel records show that he had service in Southwest Asia during the Persian Gulf War from January 1991 to April 1991.  Thus, he is entitled to the presumptions of a Persian Gulf War veteran, as described below.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2015).

Certain evidentiary presumptions apply to periods of active duty.  In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304 (b), 3.306 (2015).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).

Presumptions will not apply to certain periods of ACDUTRA.  In Smith v. Shinseki, 24 Vet. App. 40, 45-46  (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." 

For example, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply. 38 U.S.C.A. § 1111  (West 2014). 

For periods of ACDUTRA service, service connection for a disease incurred or aggravated may be service-connected. 38 U.S.C.A. § 101 (24)(B) (West 2014); 38 C.F.R. § 3.6 (a) (2015).  However, as explained above, the veteran must have had an examination prior to entering the period of ACDUTRA during which the disease occurred for the presumption of soundness to apply and the examination must reveal no preexisting disabilities.  Smith, 24 Vet. App. at 45.

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.304 (2015); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, to include arthritis, from the date of termination of that service, the chronic disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and subsequent manifestations of the same chronic disease, or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 , and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(b) (2015); see also 81 Fed. Reg. 71382-84 (Oct. 17, 2016).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.117 (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness that come to them through their senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a) (2015).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

As to cases in which a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration of direct service connection is warranted.  38 U.S.C.A. §§ 1110 (West 2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though the disability is due to illness with no diagnosis.

What is important is whether a symptom is a manifestation of a syndrome which (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a known clinical diagnosis.  38 C.F.R. § 3.317 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the Veteran's first period of active service, the enlistment and discharge examinations showed normal clinical evaluation of the upper extremities.

A December 1982 enlistment examination for the National Guard shows normal clinical evaluation of the upper extremities.  A June 1986 periodic examination for the Veteran's National Guard service notes normal clinical evaluation of the upper extremities; but a history of bursitis is noted in the left shoulder.

A September 1988 treatment record shows the Veteran complained of left shoulder pain that would come and go.  The assessment was symptoms secondary to left rotator cuff injury, versus tendonitis, versus radiculopathy.

An April 1990 report of medical history at entrance into the second period of active duty service notes the Veteran noted a history of swollen or painful joints.  The examining clinician noted occasional bursitis, no disability.

After active duty service, a private treatment record in November 1994 shows the Veteran complained of joint swelling and pain in the left third metacarpal.   The assessment was possible myofascial pain syndrome; there were no findings on examination.  A December 1994 VA treatment record shows the Veteran complained of constant finger pain since the Gulf War.  X-ray examination of the left hand in December 1994 showed minimal degenerative joint disease of the various interphalangeal joints.  A Persian Gulf screening examination noted the Veteran complained of achy joints since his return from the Persian Gulf.  He noted that he started to notice his achy joints while in Saudi Arabia and was given Tylenol for the pain but no diagnosis was given.

A later record dated in 1999 shows the Veteran stated that his pain started in 1991 and included the left ring finger, elbow, and left shoulder.  Another record in 1999 noted, however, that he had had joint pain since 1994 or 1995, involving the shoulders, elbows, and left ring finger.  The assessment was mild impingement in the left shoulder, left ring finger tendonitis, and left ring trigger finger.  An October 1999 private treatment record shows an assessment of left epicondylitis in the elbow.  In December 1999 a private treatment record shows an assessment of left arm tendonitis.

A January 2000 orthopedic hand consult notes that the Veteran currently worked as a steel cutter and recently developed a locking of his left ring finger.  The assessment was mild triggering of the left ring finger.

The Veteran underwent a VA examination in April 2002 and was diagnosed with resolving stenosing tenosynovitis (trigger finger) of the left ring finger; resolved left elbow lateral epicondylitis; and left shoulder bursitis with mild impingement syndrome.

A May 2002 general VA examination notes that the Veteran stated during Gulf War deployment he had to wash oil off of his left arm every day and believed that his current problems in the left shoulder, elbow, and hand were the result of the oil exposure in the Gulf War.  The examiner noted the Veteran's medical history and current diagnoses in the left shoulder, ring finger, and elbow.

A June 2002 VA treatment record notes that the Veteran indicated that the persistent problems in the left shoulder and elbow were getting worse.  It was noted that an April 2002 x-ray showed decreased acromio-humeral distance and mild erosive changes in the acromioclavicular joint.  The left ring finger was not as painful but could still swell up.

VA treatment records dated from June 2003 to October 2003 note that the Veteran had two shoulder surgeries for a work-related injury.  An October 2004 VA treatment record notes that the Veteran injured his shoulder at work and was on temporary disability, and was going to have to have another shoulder repair.  The Veteran testified at his Board hearing that he had left shoulder surgery in 2005 after a work injury.  A June 2005 VA pension examination notes another left shoulder surgery in May 2005.

The Veteran underwent a VA Gulf War examination in February 2011.  The Veteran stated that he had pain in multiple joints since 1986, including the left shoulder, left elbow, and left finger.  The diagnosis was muscle pain including generalized body pain and pain to the left hand/ finger, and tenderness to the joints.  The examiner determined that these symptoms were of unknown etiology but were less likely than not related to Gulf War environmental exposure, as most of the symptoms were noted prior to Gulf region service.

In April 2015 the Board remanded the case for a medical opinion to address whether the Veteran had diagnosed disabilities of the left shoulder, left elbow, and left ring finger; whether he was medically sound at entrance into service; and if so, whether any currently diagnosed disability of the left shoulder, left elbow, and left ring finger was related to military service.  If there was no diagnosis to explain the Veteran's symptoms, the examiner was asked to determine whether it was at least as likely as not that the Veteran's joint pain was due to an undiagnosed illness; if there was a minimum of a 6-month period of chronicity of objective indicators; and if the objective indicators were attributable to a known diagnosis.

Thereafter, examinations were provided in January 2016.  Regarding primarily the left shoulder, the examiner noted that the Veteran had a diagnosis of left bicipital tendonitis diagnosed in August 2014; left rotator cuff tendonitis, left rotator cuff tear diagnosed in 2005; and left subacromial/ subdeltoid bursitis diagnosed in 2002.   The examiner restated the Veteran's contentions regarding his exposure to oil when driving through burning oil fields, and his noticing symptoms in his left arm a year later.  He recalled that if he wore a seatbelt it would put too much pressure on his shoulder and a physician told him he had arthritis in the left shoulder.  He stated that he did not have any specific injury to his shoulder other than a work injury when a heavy piece of steel jolted and caused his left shoulder rotator cuff tear.  He further noted left shoulder surgeries in 2005 or 2006.  It was noted that the Veteran was going to retire soon from the steel company and that he had been a saw cutter and loader for 24 years.  The examiner went on to note the Veteran's medical history including the findings in June 1986 of left shoulder bursitis, and in September 1988 with complaints of left shoulder pain.  The examiner also noted that in 1994 the Veteran had multiple arthralgias including in the left third metacarpal joint.  The examiner went on to note more recent findings pertaining to the left shoulder.

On objective evaluation, the left shoulder had decreased range of motion.  The examiner also conducted clinical testing and reviewed an MRI from May 2014, which showed overall intact supraspinatus tendon repair with minimal undersurface insertional tearing; moderate undersurface tearing of the posterior infraspinatus tendon; likely chronic partial-thickness tearing of the subscapularis tendon; large Hill-Sachs deformity versus cortical defect; and possible tiny defect at the posterior superior chondrolabral junction with grade 2 chondromalacia inferiorly.  The examiner noted that the Veteran had significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum noted on MRI.

In answering the questions posed, the examiner commented that the Veteran did have current disabilities of the left shoulder but did not have current disabilities of the left elbow or left ring finger.  The examiner also found that there was not clear and unmistakable (medically undebatable) evidence that the Veteran had a left shoulder, left elbow, and/ or left ring finger defect, infirmity, or disorder that pre-existed his second period of active duty military service.  The examiner noted that it was true that the Veteran complained of left shoulder bursitis prior to his second period of active duty, noting on the June 1986 period physical examination that he had a history of left shoulder bursitis and swollen or painful joints.  He also complained of left shoulder pain in September 1988. The examiner noted that even though these complaints were noted, there were no abnormal findings, objective data or "clear and unmistakable (medically undebatable) evidence that the Veteran had a left shoulder defect, infirmity, or disorder.  

The examiner also found that it was not at least as likely as not that the Veteran had a current left shoulder, left elbow, and/ or left ring finger disorder that had its onset in, or was otherwise etiologically related to his military service.  The rationale was that the Veteran denied ever sustaining an injury to his left shoulder, left elbow, or left ring finger while in service.  It also was noted that the Veteran worked in a heavy job in the steel industry for 24 years by his report and stated that he sustained a significant work-related injury to his left shoulder.  The record further noted that the Veteran was in a motor vehicle accident that resulted in another surgery to his left shoulder.  Given all of these facts, it was the examiner's opinion that it was more likely that the Veteran's left shoulder symptoms were due to his 24-year work in the steel industry, his motor vehicle accident, and his age.

Regarding the left ring finger, the examiner found that the Veteran had occasional complaints of swelling of the digits in the 1990s and was diagnosed with sclerosing tenosynovitis in 2000 and 2002, which was successfully treated with no further complaints.  Thus, the examiner determined that the Veteran did not have a current left ring finger disorder.  The examiner suggested, however, that his pathology for his complaints in the left ring finger was attributed to his diagnoses of sclerosing tenosynovitis.

Finally, with respect to the left elbow, the examiner again stated that there was no clear and unmistakable evidence of a pre-existing elbow disability.  The examiner also found that it was not at least as likely as not that the Veteran had a current left elbow disorder that had its onset or was otherwise etiologically related to service.  The rationale was that the Veteran reported symptoms of lateral epicondylitis in 1999 after working as a steel cutter for several years.

In reviewing the pertinent evidence of record, initially the Board notes that the Veteran was considered sound at entry into service, as the entrance examinations for both periods of service show normal clinical evaluation of the upper extremities.  While a history of shoulder bursitis was noted at entry into the second period of service, the examining clinician specifically noted that there was no disability.  In addition, there is no clear and unmistakable evidence that he had a pre-existing left shoulder, left elbow, or left ring finger disability prior to service.  As noted by the VA examiner in January 2016, while the Veteran complained of left shoulder bursitis prior to his second period of active duty in June 1986, and also complained of left shoulder pain in September 1988, the examiner noted that there were no abnormal findings, objective data or "clear and unmistakable (medically undebatable) evidence that the Veteran had a left shoulder defect, infirmity, or disorder.  Thus, the Veteran is considered sound at entry into service, and the issue of aggravation will not be addressed.

As for addressing entitlement to service connection under 38 C.F.R. § 3.317, the medical evidence shows that the Veteran's symptoms of pain and swelling in his left shoulder, left elbow, and left ring finger have been associated with post-service diagnoses of significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger).  Because the complaints of pain in the left shoulder, left elbow, and left ring finger have been associated with diagnosed disabilities, the Board finds that the Veteran is not entitled to consideration for disability compensation under 38 C.F.R. § 3.317.  While the examiner in January 2016 found that the Veteran did not presently have a disability in the left ring finger, he had been previously diagnosed with sclerosing tenosynovitis (left ring finger trigger finger) that had apparently resolved.  Prior records in December 1994 also show degenerative joint disease of the fingers, though the left ring finger was not specifically mentioned.  The symptoms of pain have been attributed to a known clinical diagnosis.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained under 38 C.F.R. § 3.317(a)(2)(ii).

The Veteran also is not entitled to service connection under 38 C.F.R. § 3.303, as the medical evidence of record shows that the Veteran's post-service diagnoses of significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger) developed four or more years after service, and have been associated with his history of working in the steel industry, rather than service.  To the extent that the Veteran's post-service diagnoses of significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger) are considered chronic disabilities, such as arthritis, none of the medical evidence shows that these developed within one year of separation from service.  

Therefore, the Veteran is not entitled to service connection under, 38 C.F.R. § 3.303 or 38 C.F.R. § 3.317.  He cannot establish service connection under 38 C.F.R. § 3.317 because his symptoms have been attributed to significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger), which are known clinical diagnoses.  He cannot establish service connection under 38 C.F.R. § 3.303, as the significant rotator cuff tendon abnormalities, post-surgical changes, and cartilage defect at the chondral junction in the labrum (left shoulder), lateral epicondylitis (left elbow), and sclerosing tenosynovitis (left finger) are not shown to be related to service.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has left shoulder, left elbow, and left ring finger disabilities related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

While the Veteran is competent to say that he experienced pain in his left shoulder, left elbow, and left ring finger, he does not have the expertise to state that he has a clinical diagnosis associated with his symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the presence of a current diagnosed disability in the left shoulder, left elbow, and left ring finger.  The Veteran also did not complain of left shoulder pain, left elbow pain, or left ring finger pain in the service treatment records, other than to note at entrance into his second period of service that he had a history of left shoulder bursitis.   On post-service treatment records, he noted that he started to notice his achy joints while in Saudi Arabia and was given Tylenol for the pain but no diagnosis was given.  See 1994 Persian Gulf screening examination.  He also noted on treatment records dated in 1994 that he had joint swelling and pain in the left third metacarpal since the Gulf War; and achy joints since his return from the Persian Gulf.  In 1999, the Veteran again stated that his pain started in 1991 and included the left ring finger, elbow, and left shoulder.  Another record in 1999 noted, however, that he had had joint pain since 1994 or 1995, involving the shoulders, elbows, and left ring finger.  He further testified that he started experiencing joint paints after he got back from his Gulf War service.  See July 2013 Board hearing testimony, p. 4.  

The Veteran has had somewhat inconsistent statements as to the onset of the pain in the left shoulder, left elbow, and left finger.  He noted during the hearing and on treatment records in 1994 that his pain started after his Gulf War service; but he noted on a treatment record in 1999 that his pain started after his separation from service in 1994 or 1995.  Thus, to the extent that he has been inconsistent as to the onset of his symptoms, the probative value of his statements is undermined.  He denied having any injury to his left shoulder, left elbow, or left ring finger in service; and the Board finds that the opinions of the VA examiner in January 2016 outweigh the other evidence of record and are against a finding that the current disabilities in the left shoulder, left elbow, and left ring finger are related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim for service connection for a left shoulder, left elbow, and left ring finger condition, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).












							(Continued on the next page)

ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a left ring finger disability is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


